Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

This Second Amendment to Credit Agreement (the “Second Amendment” or “this
Amendment”) is made and entered into effective as of the 17th day of July, 2014
(the “Second Amendment Effective Date”), by and among MITCHAM INDUSTRIES, INC.,
a Texas corporation (“Borrower”), HSBC BANK USA, N.A., as administrative agent
(the “Administrative Agent”) for the lenders party to the Credit Agreement
referred to below (the “Lenders”), and the Lenders party hereto.

RECITALS

WHEREAS, the Borrower, Administrative Agent and the Lenders entered into that
certain Credit Agreement dated as of August 2, 2013, as amended by that certain
First Amendment to Credit Agreement dated December 23, 2013 (the “Credit
Agreement”); and

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions to the Credit Agreement, and said parties are
willing to do so subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Amendment, Borrower, the Lenders party hereto and the
Administrative Agent agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
have the meanings assigned to them in the Credit Agreement.

2. Amendments to the Credit Agreement. The Credit Agreement is hereby amended as
follows:

(a) Section 7.2 of the Credit Agreement is hereby amended by deleting the word
“and” at the end of paragraph (k) thereof, adding “and” to the end of paragraph
(l) thereto, and adding a new paragraph (m) after paragraph (l) thereto as
follows:

“(m) Indebtedness of a Foreign Subsidiary, provided that such Indebtedness is in
favor of HSBC Bank USA, N.A. or its Affiliates, and provided further that after
giving effect to the incurrence of such Indebtedness, the Borrower and its
Subsidiaries are in pro forma compliance with all the covenants set forth in
Section 7.1.”

(b) Section 7.3 of the Credit Agreement is hereby amended by amending and
restating paragraph (i) in its entirety to read as follows:

“(i) Liens securing Indebtedness permitted under paragraphs (j) and (m) of
Section 7.2.”

3. Conditions to Effectiveness. This Amendment shall be effective on the Second
Amendment Effective Date upon satisfaction of each of the following conditions:



--------------------------------------------------------------------------------

(a) the Administrative Agent (or its counsel) shall have received from each of
the Borrower and Lenders constituting at least the Required Lenders either (a) a
counterpart of this Amendment signed on behalf of such party or (b) written
evidence satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of this Amendment) that such party has
signed a counterpart of this Amendment;

(b) the Administrative Agent shall have received all amounts due and owing to it
on or prior to the Second Amendment Effective Date, including payment of all
other fees and reimbursement or payment of all legal fees and other expenses
required to be reimbursed or paid by the Borrower to the extent that invoices
have been provided to the Borrower;

(c) the Administrative Agent shall have received all documents and other items
that it may reasonably request relating to any other matters relevant hereto,
all in form and substance satisfactory to the Administrative Agent; and

(d) no Default or Event of Default shall exist.

4. Continuing Effect of the Credit Agreement. This Amendment shall not
constitute a waiver of any provision not expressly referred to herein and shall
not be construed as a consent to any action on the part of the Borrower that
would require a waiver or consent of the Lenders or an amendment or modification
to any term of the Loan Documents except as expressly stated herein. Except as
expressly modified hereby, the provisions of the Credit Agreement and the Loan
Documents are and shall remain in full force and effect.

5. Ratification and Affirmation; Representations and Warranties. The Borrower
does hereby adopt, ratify, and confirm the Credit Agreement and the other Loan
Documents, as amended hereby, and its obligations thereunder. The Borrower
hereby (a) acknowledges, renews and extends its continued liability under, each
Loan Document to which it is a party and agrees that each Loan Document to which
it is a party remains in full force and effect, except as expressly amended
hereby and (b) represents and warrants to the Lenders that: (i) as of the date
hereof, after giving effect to the terms of this Amendment, all of the
representations and warranties contained in each Loan Document to which it is a
party are true and correct in all material respects (except for such
representations and warranties that have a materiality or Material Adverse
Effect qualification, which shall be true and correct in all respects), except
to the extent any such representations and warranties are expressly limited to
an earlier date, in which case, such representations and warranties shall
continue to be true and correct in all material respects (except for such
representations and warranties that have a materiality or Material Adverse
Effect qualification, which shall be true and correct in all respects) as of
such specified earlier date and (ii) (A) as of the date hereof, no Default has
occurred and is continuing and (B) immediately after giving effect to this
Amendment, no Default will have occurred and be continuing.

6. Loan Document. This Amendment and each agreement, instrument, certificate or
document executed by the Borrower or any of its officers in connection therewith
are “Loan Documents” as defined and described in the Credit Agreement and all of
the terms and provisions of the Loan Documents relating to other Loan Documents
shall apply hereto and thereto.



--------------------------------------------------------------------------------

7. Counterparts. This Amendment may be executed by all parties hereto in any
number of separate counterparts each of which may be delivered in original,
electronic or facsimile form and all of such counterparts taken together shall
be deemed to constitute one and the same instrument.

8. References. The words “hereby,” “herein,” “hereinabove,” “hereinafter,”
“hereinbelow,” “hereof,” “hereunder” and words of similar import when used in
this Amendment shall refer to this Amendment as a whole and not to any
particular article, section or provision of this Amendment. References in this
Amendment to an article or section number are to such articles or sections of
this Amendment unless otherwise specified.

9. Headings Descriptive. The headings of the several sections and subsections of
this Amendment are inserted for convenience only and shall not in any way affect
the meaning or construction of any provision of this Amendment.

10. Governing Law. This Amendment shall be governed by and construed in
accordance with the law of the State of New York, without regard to such state’s
conflict of laws rules.

11. Release by Borrower. Borrower does hereby release and forever discharge the
Administrative Agent and each of the Lenders and each affiliate thereof and each
of their respective employees, officers, directors, trustees, agents, attorneys,
successors, assigns or other representatives from any and all claims, demands,
damages, actions, cross-actions, causes of action, costs and expenses (including
legal expenses), of any kind or nature whatsoever known to any Loan Party,
whether based on law or equity, which any of said parties has held or may now
own or hold, for or because of any matter or thing done, omitted or suffered to
be done on or before the actual date upon which this Amendment is signed by any
of such parties (i) arising directly or indirectly out of the Credit Agreement,
Loan Documents, or any other documents, instruments or any other transactions
relating thereto and/or (ii) relating directly or indirectly to all transactions
by and between the Borrower or its representatives and the Administrative Agent
and each Lender or any of their respective directors, officers, agents,
employees, attorneys or other representatives and, in either case, whether or
not caused by the sole or partial negligence of any indemnified party. Such
release, waiver, acquittal and discharge shall and does include any claims of
any kind or nature which may, or could be, asserted by the Borrower.

12. Final Agreement of the Parties. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER:

MITCHAM INDUSTRIES, INC.,

a Texas corporation

By:   /s/ Robert P. Capps Name:   Robert P. Capps Title:   Executive Vice
President

[Signature page to Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT :

HSBC BANK USA, N.A.

By:   /s/ Ecliff Jackman Name:   Ecliff Jackman Title:   Vice President

[Signature page to Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT : HSBC BANK USA, N.A. By:  

/s/ Brian Turner

Name:   Brian Turner Title:   Vice President – Relationship Manager

[Signature page to Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------

LENDER:

PROSPERITY BANK (formerly known as First

Victoria National Bank)

By:  

/s/ Herschel Vansickle

Name:   Herschel Vansickle Title:   SR. Vice President

[Signature page to Second Amendment to Credit Agreement]